270 F.2d 953
Charlie Joe VAUGHN, Appellant,v.UNITED STATES of America, Appellee.
No. 17817.
United States Court of Appeals Fifth Circuit.
Oct. 27, 1959, Rehearing Denied Dec. 3, 1959.

Ralph L. Crawford, Savannah, Ga., for appellant.
Donald H. Fraser, Asst. U.S. Atty., Savannah, Ga., William C. Calhoun, U.S. Atty., Augusta, Ga., for appellee.
Before RIVES, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
We find no error in the judgment of conviction of appellant.  The judgment is Affirmed.